Exhibit 10.62


Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as
amended.  Omitted information has been replaced with asterisks.
 
AMENDMENT TO EQUIPMENT LEASE AGREEMENT
(PERFEXION UPGRADE)
 
This AMENDMENT TO EQUIPMENT LEASE AGREEMENT (PERFEXION UPGRADE) (this
“Amendment”) is dated effective as of 8th April, 2011 (the “Effective Date”),
and is entered into by and among (i) GK FINANCING, LLC, a California limited
liability company (“GKF”), whose address is Four Embarcadero Center, Suite 3700,
San Francisco, CA 94111, and (ii) LOVELACE HEALTH SYSTEM, INC. d/b/a Lovelace
Medical Center, a New Mexico corporation (“Hospital”), whose address is 4101
Indian School Road NE, Albuquerque, NM 87110.
 
Recitals:
 
A.          GKF and AHS Albuquerque Medical Center, LLC (“AHS”) entered into a
certain Equipment Lease Agreement dated February 13, 2003 (the “Lease”),
pursuant to which GKF agreed to lease to AHS a Leksell Stereotactic Gamma Knife
unit, Model C with Automatic Positioning System (the “Model C”).
 
B.          AHS (also known as “CNT-AHS Albuquerque Medical Center, LLC”) was
merged into Hospital, effective October 1, 2003, pursuant to which Hospital
assumed all of AHS’s rights and obligations under the Lease by operation of law.
 
C.          Hospital and GKF desire to amend the Lease to provide for the
replacement and upgrade of the Model C that is currently being leased by GKF to
Hospital pursuant to the Lease, with a Leksell Gamma Knife Perfexion unit
including the LGP Software (such Perfexion unit leased hereunder is referred to
as the “Perfexion”), which will be installed at the existing Site at which the
Model C is currently installed, and contemporaneously with the dc-installation
of the Model C (the “Perfexion Upgrade”).
 
Agreement:
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend, modify
and/or supplement the terms and conditions of the Lease as follows:
 
1.           Defined Terms. Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.
 
2.           Upgrade of the Model C to the Perfexion.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
a.           In accordance with Section 13.2 of the Lease and subject to the
terms and conditions set forth under the Lease, GKF shall acquire and hold title
to, and install the Perfexion with new cobalt-60 sources, at the Site. GKF shall
complete the Perfexion Upgrade by June 30, 2011 or such other time as approved
by Hospital in writing, subject to availability of the Perfexion from the
equipment manufacturer, issuance of all regulatory approvals, permits and/or
waivers in a timely manner, and completion of construction of the Site. The
parties acknowledge that Hospital may not be able to perform Procedures for
approximately one (1) month during the Perfexion Upgrade and the deinstallation
of the Model C. Simultaneously with the execution of this Amendment, Hospital
and Elekta, Inc., a Georgia corporation (“Elekta”) shall enter into that certain
LGK Agreement of even date herewith (the “I,GK Agreement”), a copy of which
shall replace the previous LGK Agreement as the updated Exhibit 1 to the Lease.
Hospital shall operate and maintain a fully functional radiation therapy
department at the Site which shall include the Perfexion. Use of the Perfexion
shall be made available to all neurosurgeons and radiation oncologists with
Hospital privileges, and Hospital shall not, without GKF’s prior written consent
(not to be unreasonably withheld), enter into any exclusive staffing or other
contracts that would limit or restrict staff privileges and/or usage of the
Perfexion by any qualified neurosurgeons or radiation oncologists.
 
b.           GKF shall be solely responsible for the construction and
preparation of the Site in connection with the Perfexion Upgrade and the rigging
and installation of the Perfexion.
 
c.           GKF shall be solely responsible for maintenance and service,
personal property taxes, and the cost of insurance coverage for the Perfexion to
the same extent and at the same levels as required under the Lease.
 
d.           In connection with the Perfexion Upgrade, Hospital shall, at
Hospital’s reasonable cost and expense, provide GKF with Hospital personnel
(including Hospital physicists) and cooperation upon reasonable request and as
reasonably required by GKF, among other things, to assist with construction and
compliance with local, state and federal regulatory requirements and with
nuclear regulatory compliance issues and the calibration of the Perfexion.
 
e.           Notwithstanding the foregoing, the Perfexion Upgrade shall be
performed by GKF only after all necessary and appropriate licenses, permits,
approvals, waivers, consents and authorizations, and the proper handling of the
Cobalt-60 (collectively, the “Permits”), have been obtained by Hospital at
Hospital’s sole cost and expense.
 
f.           Upon request by GKF and at GKF’s reasonable expense, Hospital shall
execute and deliver a commercially reasonable form of consent to sublease or
other documentation if such a document is reasonably requested by the third
party financing company which holds a security interest in the Perfexion.
 
g.           It is acknowledged that the Perfexion will come with two (2) new
headframes. GKF agrees that Hospital shall, for no additional cost, retain its
existing headframes from the Model C for use on the Perfexion. GKF also agrees
that it shall, at its sole cost and expense, refurbish such existing headframes
for use on the Perfexion.
 
h.           GKF, at its cost and expense, shall cover the Perfexion training
tuition costs for those physicians and physicists who will be using the
Perfexion. Perfexion upgrade training shall be on-site at Hospital during a two
to three day period to be coordinated between Hospital and Elekta. Any travel
and entertainment associated with training shall not be the responsibility of
GKF.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
i.           GKF hereby grants to Hospital a non-exclusive right and license to
use the LGP Software as contemplated hereunder and subject to the terms and
conditions of the LGK Agreement attached hereto as Exhibit 1.
 
j.           Upon receipt of Elekta’s report on the results of the Acceptance
Tests (as defined in the LGK Agreement), Hospital shall have a period of three
(3) days to review and validate the results of the Acceptance Tests to confirm
that the Perfexion meets the manufacturer’s specifications and documentation. At
any time prior to the expiration of the test and review period set forth above,
Hospital may elect to accept the Perfexion or, if the Perfexion does not meet
the manufacturer’s specifications or documentation, reject the Perfexion. If
Customer rejects the Perfexion in accordance with the preceding sentence, then
it shall provide written notice to GKF specifying in reasonable detail the
reasons for such rejection. GKF will correct any material non-conformities in
the Perfexion with the manufacturer’s specifications and documentation and
remedy the situation as soon as practicable but, unless otherwise agreed in
writing, no later than 10 days after receipt of notice of rejection from
Hospital, if commercially practical. Hospital will have the right to accept or
reject the corrected Perfexion in accordance with this section. If Hospital
determines that GKF has not corrected a material non-confoimity in the Perfexion
with the manufacturer’s specifications or documentation, then, Hospital may
elect to terminate the Agreement, return the Perfexion, and receive a refund of
all fees paid. If Customer provides no written notice rejecting the Perfexion
prior to the end of the testing period, the Perfexion will have been deemed
accepted by the Customer.
 
3.           De-Installation of the Model C; No Ownership Interests. GKF shall
de-install, remove and retain all ownership rights and title to the existing
Model C. Notwithstanding anything to the contrary set forth in the Lease or
herein, Hospital shall have no ownership interest (or option to purchase any
ownership interest) in the Model C and/or the Perfexion.
 
4.           Extension of Lease Term. In consideration of GKF’s agreement to
perform the Perfexion Upgrade, the Term is hereby extended to the date that is
ten (10) years following the “First Perfexion Procedure Date” (as hereinafter
defined). The parties agree to negotiate in good faith an additional three year
extension to this Amendment or Equipment upgrade approximately twelve (12)
months prior to its termination date.
 
5.           Lease Payments.
 
a.            It is understood and agreed that Section 8 of the Lease (Per
Procedure Payments) shall remain in full force and effect with respect to all
Procedures performed prior to the de-installation of the Model C, and that
notwithstanding the Assignment, all rent or lease payments pertaining to
Procedures performed prior to the de-installation of the Model C shall continue
to be calculated in accordance Section 8 of the Lease and shall be paid by
Hospital to, and retained solely by, GKF. However, effective from and after the
date the first Procedure is performed at the Site using the Perfexion (the
“First Perfexion Procedure Date”), (i) the first paragraph only of Section 8 of
the Lease shall be substituted and replaced with the following; and (ii) the
remainder of Section 8 of the Lease (Per Procedure Payments) shall remain in
full force and effect and shall apply to the Perfexion:
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
8. Per Procedure Payments. As rent for the lease of the Perfexion to Hospital
pursuant to this Agreement, commencing from and after the First Perfexion
Procedure Date, Hospital shall pay to GKF the sum of * for each “Procedure” that
is performed by Hospital or its representatives or affiliates at the Site or
within the State of New Mexico at the direction of Hospital or any of its
affiliates, whether on an inpatient or outpatient basis, or “under arrangement”
(as used in the Medicare billing context), and irrespective of whether the
Procedure is performed on the Perfexion or using any other equipment or devices;
provided that the Perfexion was available and fully operational at the time the
Procedure was performed. As used herein, a “Procedure” means any treatment
capable of
 
being performed by the Perfexion that involves stereotactic, external, single
fraction, conformal radiation, commonly called radiosurgery, that may include
one or more isocenters during the patient treatment session, delivered to any
site(s) superior to the foramen magnum.


b.                       The parties acknowledge that the compensation payable
by Hospital for the Perfexion as set forth in this Amendment has been negotiated
by the parties at arm’s length based upon reasonable and jointly derived
assumptions regarding the capacity for clinical services available from the
Perfexion, Hospital’s capabilities in providing high quality radiation oncology
services, market dynamics, GKF’s risk in providing the Perfexion, and the
provision to GKF of a reasonable rate of return on its investment in support of
the Perfexion. Based thereon, the Parties believe that the rent payments
represent fair market value for the use of the Perfexion, the de-installation
and removal of the Model C, the Perfexion Upgrade, maintenance and service,
personal property taxes, cost of insurance coverage for the Perfexion, and the
other additional services and costs to be provided or paid for by GKF pursuant
to this Amendment. Hospital undertakes no obligation to perform any minimum
number of procedures on the Perfexion, and. the use of the Perfexion for the
performance of procedures is wholly based upon the independent judgment of
physicians who order such procedures to meet the medical needs of their
patients.
 
6.           Marketing Support. Hospital’s obligations with respect to marketing
the Perfexion shall continue in the same manner and with the same amounts as set
forth in Section 7 of the Lease.
 
7.           Cobalt Reload.  The second sentence of Section 13.2 of the Lease is
hereby deleted in its entirety, and the following is hereby substituted in lieu
thereof: GKF and Hospital mutually agree to reload the Cobalt-60 sources between
the sixth and seventh year after the Perfexion Upgrade (i.e., after six (6)
years have elapsed following the First Perfexion Procedure Date). The costs
associated with such Cobalt-60 reloading shall be borne solely by GKF. The Term
(as extended by this Amendment) shall be further extended for the period of time
during which the Perfexion is not in use due to the Cobalt-60 reloading.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
8.           Termination. Effective from and after the First Perfexion Procedure
Date, Section 18 of the Lease shall be deleted in its entirety and replaced with
the following:
 
18.1 Termination for Economic Justification. Notwithstanding anything to the
contrary contained in the Lease or herein, once annually on the applicable
anniversary of the First Perfexion Procedure Date, after the initial twelve (12)
months following the First Perfexion Procedure Date, based upon the utilization
of the Perfexion and other factors considered relevant by GKF in the exercise of
its reasonable discretion, GKF may provide Hospital with a written request for a
reasonable economic justification to continue the Lease and the utilization of
the Perfexion at the Hospital. If, within a reasonable period of time after
GKF’s written request, Hospital does not provide GKF with a reasonable economic
justification to continue the Lease and the utilization of the Perfexion at the
Hospital, then and in that event, but without waiving any or all of GKF’s rights
or remedies under the Lease, GKF shall have the option to terminate the Lease by
giving a written notice thereof to Hospital not less than six (6) months prior
to the effective date of the termination designated in GKF’s written notice;
provided, however, so long as Hospital is averaging 80 Procedures ammally, not
taking into account the first twelve (12) months after the First Perfexion
Procedure Date, GKF shall not have the option of terminating this Agreement
pursuant to this Section 18. Without limiting the generality of the foregoing,
for purposes of this Section, “reasonable economic justification to continue the
Lease” shall not be deemed to exist (and GKF if applicable, shall have the
option to terminate the Lease) if, during the twelve (12) month period
immediately preceding the issuance of GKF’s written notice of termination, the
“Net Cash Flow” is negative. As used herein, “Net Cash Flow” shall mean, for the
applicable period, (a) the aggregate rent payments actually received by GKF
during such period, minus (b) the sum of the aggregate (i) debt service on the
Perfexion, (ii) maintenance expenses, and (iii) Perfexion-r elated personal
property taxes, gross receipts taxes and insurance during such period.
 
18.2 Termination for Loss of LGK Agreement. If (i) the LGK Agreement expires or
is terminated by Elekta, or Hospital loses the right or license to use the
Perfexion under the LGK Agreement, including without limitation, in the event
Elekta requires return of the Perfexion pursuant to Section 7.7 of the LGK
Agreement, and (ii) such termination is not the result of any action or inaction
of Hospital in breach of this Agreement or the LGK Agreement, and (iii) to the
extent practicable, GKF has been given prior notice and at least 30 days to
assist in the development of a cure for the cause of such termination or loss of
right or license, then, this Agreement shall immediately terminate upon written
notice from Hospital to GKF of such termination or expiration of the LGK
Agreement, or of such loss of the right or license to use the Perfexion under
the LGK Agreement, including without limitation, in the event Elekta requires
return of the Perfexion pursuant to Section 7.7 of the LGK Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
18.3 Termination for GKF default to Lender. GKF, or any successor in interest to
GKF under this Lease, shall (a) immediately notify Hospital in the event GKF
receives any notice of default from. its Lender that relate to the financing of
the Equipment or that would otherwise impact the Equipment, providing Hospital
with reasonable specificity regarding the nature of such default and the rights
available to Lender under such circumstances; and (b) not modify or amend its
agreement with Lender in any manner that would impair the rights of Hospital
without Hospital’s prior written consent. In the event that Lender provides
notice to Hospital of its intent to remove the Equipment or otherwise disturb
Hospital’s quiet enjoyment of the Equipment in any manner due to a default by
GKF, Hospital shall have the right and option thereafter to: (i) provide any and
all payments due hereunder directly to Lender unless and until directed by
Lender to resume payments to GKF; and/or (ii) terminate this Agreement upon
written notice to GKF. In the event that Lender removes the Equipment or
requires Hospital to enter into an alternative contractual arrangement in order
to retain the Equipment, this Agreement shall immediately terminate upon written
notice from Hospital to GKF of such removal or contractual arrangement.
 
9.            Assignment. Section 24.1 of the Lease is hereby amended to include
the following at the end of such section:
 
Nothing in this Amendment shall preclude GKF from, or limit GKF’s ability to
assign, convey, contribute or otherwise transfer this Amendment to an entity
controlled by, controlling or under common control with GKF (provided, however,
that in the event of any such transfer, GKF shall provide the Hospital with
written notice thereof within thirty (30) days after such transfer); and any
such transferee of GKF shall be entitled to assign, convey, contribute or
otherwise transfer this Amendment to GKF or any entity controlled by,
controlling or under common control with GKF (provided, however, that in the
event of any such transfer, such transferee of GKF shall provide the Hospital
with written notice thereof within thirty (30) days after such transfer).
 
10.          Alterations & Updates. Sections 13.3 and 13.4 of the Lease shall be
deleted in their entirety and replaced with the following:
 
13.3 If at any time on or after the date that is six (6) years after the First
Perfexion Procedure Date (the “Six Year Date”), the Perfexion becomes obsolete
(as determined in accordance with Section 13.4 below); GKF agrees to evaluate
and propose to Hospital the option of an upgrade to or replacement of the
existing Perfexion. The parties shall cooperate in good faith and use their best
efforts to reach an agreement regarding such upgrade or replacement. In the
event the upgrade or replacement is agreed upon by Hospital and GKF, the lease
term will be extended and/or the rental payments thereunder increased taking
into account, among other things, the expense incurred. In the event an upgrade
to or replacement of the Perfexion is not agreed upon by Hospital and GKF within
sixty (60) days of a determination or agreement that the Perfexion is obsolete,
the Hospital shall have the option to terminate this Agreement by giving a
written notice thereof to GKF not less than one hundred eighty (180) days prior
to the effective date of termination designated in Hospital’s written notice.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
13.4 Unless the parties agree that the Perfexion is obsolete, such determination
shall be made in accordance with the provision of this Section 13.4. A
determination as to whether the Perfexion is obsolete may be requested in
writing by either party at any time on or after the Six Year Date and not more
than once during any twelve month period commencing from the Six Year Date.
Within ten (10) days following the other party’s receipt of such request, each
party shall designate a practicing neurosurgeon or ‘radiation oncologist who
shall have not less than ten (10) years experience in the performance of
radiosurgical procedures using various radiosurgical devices, including the
Gamma Knife. Within ten (10) days of such designation, each such designee shall
mutually agree upon and designate a third neurosurgeon or radiation oncologist
having the same qualifications as described above and who shall have no
relationship or medical staff privileges with either Hospital or GKF. The three
designated physicians (“Experts”) shall have thirty (30) days, from the date the
third neurosurgeon is so designated, within which to determine whether the
Perfexion is obsolete. The Perfexion shall be deemed obsolete if two of the
three Experts determine that other equipment is more medically appropriate than
the Perfexion to perform any Procedures. Any determination of obsolescence must
be in writing and must be signed two of the three Experts and distributed to the
parties pursuant to the Notice provisions in Section 24.14 herein. Unless at
least two’ Experts agree that the Perfexion is obsolete, the Perfexion shall not
be deemed to be obsolete, and the party requesting the determination shall be
required to promptly reimburse the other party for any costs or expenses
incurred by the other party in connection with such determination.
 
13.5 GFK and Hospital acknowledge that, pursuant to the terms of the LGK
Agreement, Elekta may, under certain circumstances, exercise its option pursuant
to Section 7.6(b) thereof to modify or replace the Perfexion to make its use
non-infringing. In the event Elekta exercises such option and the modified or
replacement equipment is not substantially equivalent to or better than the
Perfexion, Hospital shall have the option to immediately terminate this
Agreement by giving a written notice thereof to GKF.


11 .          Compliance. A new Section 25 is hereby added to the Lease as
follows:
 
25.           Compliance.
 
25.1           The parties shall comply at all times with federal, state and
local law, rules and regulations, including without limitation the
Medicare/Medicaid Anti-fraud and Abuse Amendments, federal and state physician
self-referral laws, and applicable standards of accreditation agencies.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
25.2            GKF (or any successor-in-interest to GKF under the Lease) shall
ensure that, at all times, it (or its successor-in- interest) does not have a
financial relationship (whether through direct or indirect ownership or direct
or indirect compensation) with a practicing physician who (a) is in a position
to potentially make “referrals” (as such term is defined in 42 C.F.R. § 411.351)
for services under the Lease, or (b) makes “referrals” (as such term is defined
in 42 C.F.R. § 411.351) of any designated health services (as such term is
defined in 42 C.F.R. § 411.351) to the Hospital; provided, however, that this
subsection 25.2 shall not apply to (i) holders of the publicly traded securities
of GKF’s parent company, or (ii) requests by radiation oncologists for radiation
therapy or ancillary services necessary for, and integral to, the provision of
radiation therapy, if (i) the request results from consultation initiated by
another physician, and (ii) the tests or services are furnished by or under the
supervision of the radiation oncologist or under the supervision of a radiation
oncologist in the same group practice.
 
25.3           In the event that a change in federal or state law or regulation
or any interpretation thereof will result in the illegality of (i) the Lease,
(ii) referrals of Medicare or any other patients for services under the Lease,
or (iii) the submission of claims to Medicare for services performed under the
Lease, the parties shall confer in good faith to amend the Lease as reasonably
and minimally necessary to be in compliance with law. If the parties cannot
agree upon an amendment following ninety (90) days of good faith negotiations,
or sooner if required by law, then either party shall have the right to
terminate the Lease upon written notice provided, however, those obligations
accruing prior to the date of termination and those obligations surviving the
date of termination shall continue to survive. In addition, if GKF does not
comply with the requirement in subsection 25.2 above, Hospital shall have the
right to terminate this Lease upon written notice.
 
25.4 GKF, or any successor in interest to GKF under this Lease, shall (a)
immediately notify Hospital if it undergoes a change of ownership resulting in
the addition or removal of practicing physicians with a direct or indirect
ownership interest and the name of such physician(s), and (b) immediately notify
Hospital if it enters into a direct or indirect compensation arrangement with a
practicing physician and provide information as to the name of the physician and
the fee structure of such arrangement; provided, however, that this subsection
25.4 shall not apply to holders of the publicly traded securities of GKF’s
parent company.


12.          Supplier and Owner of Perfexion.     The parties hereto agree that,
notwithstanding anything to the contrary set forth herein, the Lease is and
shall be treated and interpreted as a “finance lease,” as such term is defined
in Article 2A of the Uniform Commercial Code and Section 55-2A-103(1)(g) of the
New Mexico Statutes Annotated, that GKF shall be treated as a finance lessor who
is entitled to the benefits and releases from liability accorded to a finance
lessor under Article 2A of the Uniform Commercial Code and Section
55-2A-103(1)(g) of the New Mexico Statutes Annotated. In furtherance of the
foregoing, Hospital acknowledges that, before signing this Amendment, GKF has
informed Hospital in writing (a) that Elekta is the entity supplying the
Perfexion, (b) that Hospital is entitled (under Section 2A of the Uniform
Commercial Code and Section 55-2A-103(1)(g) of the New Mexico Statutes
Annotated) to the promises and warranties, including those of any third party,
provided to GKF by Elekta which is the entity supplying the goods in connection
with or as part of the contract by which GKF acquired the Perfexion or the right
to possession and use of the Perfexion, and (c) that Hospital may communicate
with Elekta and receive an accurate and complete statement of those promises and
warranties, including any disclaimers and limitations of them or of remedies.
Hospital also acknowledges that Hospital has selected Elekta to supply the
Perfexion and has directed GKF to acquire the Perfexion or the right to
possession and use of the Perfexion from Elekta.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
13           Miscellaneous. This Amendment (a) shall be governed by and
construed under the laws of the State of New Mexico, without reference to its
principles of conflicts of law; and (b) may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which counterparts shall together constitute the same instrument. The
captions and paragraph headings used herein are for convenience only and shall
not be used in construing or interpreting this Amendment. This Amendment
constitutes the full and complete agreement and understanding between the
parties hereto concerning the subject matter hereof and shall supersede any and
all prior written and oral agreements with regard to such subject matter.
 
14.           Full Force and Effect; Except as amended by this Amendment, all of
the terms and provisions of the Lease shall remain unchanged and in full force
and effect and, together with this Amendment, represent the entire agreement of
the parties with respect to the Perfexion and its use by Hospital. Unless the
context requires otherwise, with respect to the Perfexion, all references in the
Lease to (i) the “Agreement” shall be deemed to mean the Lease as amended by
this Amendment; (ii) the “Equipment” shall be deemed to mean the Perfexion;
(iii) the “LGK Agreement” shall be deemed to refer to the new LGK Agreement to
be executed by Hospital relating to the Perfexion; and (iv) the “Tenn” shall be
deemed to refer to the Term, as extended pursuant to this Amendment. To the
extent any of the terms of the Lease conflict with the terms of this Amendment
as it pertains to the Perfexion and the Perfexion Upgrade, the terms and
provisions of this Amendment shall prevail and control. Where not different or
in conflict with the terms and provisions of this Amendment, all applicable
terms and provisions set forth in the Lease are incorporated within this
Amendment as is if set forth herein and shall apply with equal force and effect
to the Perfexion. Notwithstanding anything to the contrary set forth herein, no
term or condition of this Agreement shall be effective to the extent it causes
Hospital to breach the LGK Agreement or otherwise violate or infringe upon the
rights of Elekta_ Nothing set forth in this Amendment shall relieve either party
from any or all of its obligations under the Lease with respect to the Model C
through the date of de-installation and except as preempted by the Perfexion
Upgrade, including, without limitation, the obligation to pay rent or lease
payments and the service, insurance and property tax expenses associated with
the Model C until de-installation. Following de-installation of the Model C,
Hospital shall have no further obligations with respect thereto other than
making payments for Procedures performed prior to the date of de-installation.
 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.62
 
[Signature Pages Follow.]


IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
Effective Date.


GKF:
 
Hospital:
     
GK FINANCING, LLC
 
LOVELACE HEALTH SYSTEM, INC.
     
By: /s/ Ernest A. Bates, M.D.
 
d/b/a Lovelace Medical Center
Ernest A. Bates, M.D.
  
By: /s/ David S. Nevill
Policy Committee Member
 
Name:  David S. Nevill
   
Title: CEO
Dated:  4/8/11
 
Dated:  4/8/2011
         
By: /s/ Stephen W. Forney
   
Name: Stephen W. Forney
   
Title: VP/CFO LHS
   
Dated: 4/8/11

 
 
 

--------------------------------------------------------------------------------

 